Citation Nr: 9917701	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from December 1954 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection for hearing loss and for tinnitus.  In December 
1998 this matter came before the Board and was remanded to 
the RO to schedule the veteran for a personal hearing before 
a traveling Member of the Board.  As more fully explained 
below, the Board finds that this matter must again be 
remanded.


REMAND

On his June 1995 substantive appeal (Form 9) the veteran 
indicated that he wanted to appear before a Member of the 
Board.  In September 1998 the veteran responded to the 
Board's request for clarification, indicating that he wanted 
a hearing before a Member of the Board at the RO.  

Accordingly, in December 1998 the Board remanded this matter 
to the RO to schedule the veteran for a hearing before a 
traveling Member of the Board.  In a letter dated in December 
1998, the RO notified that veteran that he was scheduled for 
a videoconference hearing before a Member of the Board on 
February 4, 1999, and indicated that if he still wished a 
local Travel Board hearing, instead of the videoconference 
hearing, he should so inform the RO.  In February 1999 he 
failed to report for the scheduled videoconference hearing, 
and did not notify the RO as to whether he still desired a 
local Travel Board hearing.  However, despite the veteran's 
failure to report for the videoconference hearing, there is 
no indication that he withdrew his original request for a 
hearing before a Traveling Member of the Board at the RO.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:  

The veteran should be placed on the 
docket for a personal hearing before a 
traveling Member of the Board of Veterans 
Appeals at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

